334 S.W.3d 928 (2011)
Peggy J. HINES, Respondent,
v.
Michael W. HINES, Appellant.
No. ED 94925.
Missouri Court of Appeals, Eastern District, Division Four.
March 29, 2011.
Jane Ellen Tomich, St. Charles, MO, for Appellant.
Beverly A. Appling, Troy, MO, for Respondent.
Before CURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and GAEL D. WOOD, Sp.J.

ORDER
PER CURIAM.
Michael W. Hines ("Husband") appeals from the judgment of the trial court dissolving his marriage to Peggy J. Hines ("Wife"). Husband argues the trial court: (1) erred in ordering Husband to maintain a life insurance policy in the amount of $70,000 with Wife as the beneficiary because this part of the judgment amounts to posthumous maintenance and the trial court ordered maintenance to terminate upon the death of either party; (2) abused its discretion in ordering Husband to pay Wife modifiable maintenance in the amount of $2,565 per month and non-modifiable maintenance in an amount of $440 to $470 per month for a period of 36 months; and (3) abused its discretion in awarding Wife the marital residence without requiring her to refinance the mortgage to remove Husband's name as an obligor.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment of the motion court is affirmed. Rule 84.16(b).